Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4th 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment was given in a telephone interview with Attorney Brain Johnson on August 19th 2021. The application has been amended as follows:
Claim 1 (Currently Amended) A sensor mat system comprising:
a mat substrate;

a sensor electrode disposed on a first surface of the mat substrate, at least a portion of the sensor electrode being disposed in a plane; and
a shield electrode disposed on the first surface of the mat substrate, at least a portion of the shield electrode being spaced apart from and in the same plane as the at least a portion of the sensor electrode,
wherein the shield electrode is electrically coupled to the voltage source and a capacitance exists across the first surface between non-overlapping portions of the shield electrode and the sensor electrode, said sensor electrode used to detect a change in the capacitance; and 
wherein the voltage source is controllable to cause a first current to flow through the shield electrode according to the shield digital output control signal being in an on state and the heater digital output control signal being in an off state; 
wherein the voltage source is controllable to cause a second current to flow through the shield electrode according to the shield digital output control signal being in an off state and the heater digital output control signal being in an on state;
wherein the first current is smaller than the second current; and
at least one switch connected to the voltage source and the microcontroller and switching the first current and the second current between shielding and heating according to the software, 
wherein the sensor electrode and shield electrode are conductive wires coupled to the mat substrate;
wherein at least one dielectric material is disposed adjacent the sensor electrode and shield electrode;
wherein the shield electrode defines a boundary, and the sensor electrode is disposed within the boundary.

Claims 4-6 (Cancelled)
	
Claim 7 (Currently Amended) The sensor mat system of claim 1, wherein at least a portion of the mat substrate comprises the dielectric material.

Claim 8 (Cancelled)

Claim 11 (Currently Amended) A method of sensing operator contact with a portion of a vehicle, the method comprising:
disposing a sensor mat adjacent a portion of the vehicle, the sensor mat comprising:
a mat substrate;
conductive wires coupled to the mat substrate to form a sensor electrode and a shield electrode; 
wherein at least a portion of the shield electrode defines a boundary on the mat substrate, and the sensor electrode is positioned within the boundary; 
the sensor electrode disposed on [[the]] a first surface of the mat substrate, at least a portion of the sensor electrode being disposed in a plane; and 
[[a]] the shield electrode disposed on the first surface of the mat substrate, at least a portion of the shield electrode being spaced apart from and within the same plane as the at least a portion of the sensor electrode, 
at least one dielectric material adjacent the sensor electrode and the shield electrode;
wherein the shield electrode is electrically coupled to a voltage source and a capacitance exists across the first surface between the shield electrode and the sensor electrode, said sensor electrode used to detect a change in the capacitance;
controlling the voltage source with a microcontroller executing software comprising computer commands implementing a shield digital output control signal and a heater digital output control signal with the microcontroller;
causing a first current to flow through the shield electrode to shield the sensor electrode from parasitic capacitance exhibited between the sensor electrode and a frame supporting the portion of the vehicle;
causing a second current to flow through the shield electrode to heat the sensor mat, the second current being greater than the first current; 
wherein the voltage source is controllable to cause the first current to flow through the shield electrode according to the shield digital output control signal being in an on state and the heater digital output control signal being in an off state; 

switching the first current and the second current applied to the shield electrode to produce a corresponding switch between shielding and heating.

Claims 12-14 (Cancelled)

Claim 15 (Currently Amended) The method of Claim 11, wherein the sensor mat further comprises disposed on at least a portion of the mat substrate between the sensor electrode and the shield electrode.

Claim 18 (Currently Amended) The method of Claim 11, wherein the mat substrate comprises a flexible mat substrate.

Claim 19 (Cancelled)

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1, 3, 7, 9-11, 15, 17-18 and 20-21 are indicated because:
	The prior art of record do not anticipate or render fairy obvious in combination to teach the additional limitations of the claimed invention in independent claims 1 and 11 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761